COLLABORATION AND STRATEGIC SUPPLIER RELATIONSHIP FRAMEWORK AGREEMENT
 
between
 
ABB INC.
 
and
 
ECOtality, INC.
 
January 10, 2011
 
EXECUTION VERSION


 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


LEXICON
2
1 - OVERVIEW
3
2 - BATTERY CHARGING SOLUTIONS COLLABORATION
3
3 - THE SUPPLIER RELATIONSHIP
4
4 - SPECIFIC TERMS AND CONDITIONS OF THE SUPPLIER RELATIONSHIP IN THE NORTH
AMERICAN MARKET
7
5 - GENERAL TERMS AND CONDITIONS OF THE SUPPLIER RELATIONSHIP
8
6 - SPECIFIC COUNTRIES/REGIONS
10
7 - THE STEERING COMMITTEE (“STECO”)
11
8 - OTHER CONCERNS
12
9 - CONFIDENTIALITY
12
10 - CHOICE OF LAW
13
11 - TERM
13
12 - THE ENTIRE AGREEMENT
13
EXHIBIT A - GENERAL TERMS AND CONDITIONS OF SALE
15

 
 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 2 of 15


LEXICON


ABB:  See the (INITIAL RECITAL)
ABB Assemblies:  See Section 3(a) (THE SUPPLIER RELATIONSHIP)
ABB Charging Units:  See Section 3(a) (THE SUPPLIER RELATIONSHIP
ABB Components:  See Section (3a) (THE SUPPLIER RELATIONSHIP)
ABB Group:  See Section 3(a) (THE SUPPLIER RELATIONSHIP)
ABB NAM Parties:  See Section 2(a) (BATTERY CHARGING SOLUTIONS COLLABORATION)
ABB Product / ABB Products:  See Section 3(a) (THE SUPPLIER RELATIONSHIP)
ABB Systems:  See Section 3(a) (THE SUPPLIER RELATIONSHIP
Affiliate / Affiliates:  See Section 1(a) (OVERVIEW)
Agreement / Agreements:  See Section 1(c) (OVERVIEW)
Battery Charging Solutions:  See Section 3(a) (THE SUPPLIER RELATIONSHIP)
BCS Collaboration for NAM:  See Section 2(a) (BATTERY CHARGING SOLUTIONS
COLLABORATION)
BLINK Network Functionality:  See Section 2(a)(i) (BATTERY CHARGING SOLUTIONS
COLLABORATION)
BLINK Network Products:  See Section 2(a)(i) (BATTERY CHARGING SOLUTIONS
COLLABORATION)
China Market:  See Section 6(a) (SPECIFIC COUNTRIES/REGIONS)
China Market Period:  See Section 6(a)(i) (SPECIFIC COUNTRIES/REGIONS)
ECOtality:  See the (INITIAL RECITAL)
ECOtality Proprietary Technology:  See Section 3(c)(v) (THE SUPPLIER
RELATIONSHIP)
ECOtality Requirements:  See Section 4(c) (SPECIFIC TERMS AND CONDITIONS OF THE
SUPPLIER COLLABORATION IN THE NORTH AMERICAN MARKET)
Effective Date:  See the (INITIAL RECITAL)
Framework Agreement:  See the (INITIAL RECITAL)
NAM:  See Section 1(d) (OVERVIEW()
NAM Customers:  See Section 4(d) (SPECIFIC TERMS AND CONDITIONS OF THE SUPPLIER
COLLABORATION IN THE NORTH AMERICAN MARKET()
NAM Parties:  See Section 2(a)(ii)(a) (BATTERY CHARGING SOLUTIONS COLLABORATION0
OEM:  See Section 3(c)(i) (THE SUPPLIER RELATIONSHIP)
Party / Parties:  See the (INITIAL RECITAL)
Power Boxes:  See Section 3(c)(ii)(b) (THE SUPPLIER RELATIONSHIP)
Specific Applications:  See Section 3(b) (THE SUPPLIER RELATIONSHIP)
STECO:  See Section 7(a) (THE STEERING COMMITTEE)
STECO MOU:  See Section 7(b) (THE STEERING COMMITTEE)
Supplier Relationship:  See Section 1(a) (OVERVIEW)



 



This Collaboration and Strategic Supplier Relationship Framework Agreement (this
“Framework Agreement”) is entered into as of January 10, 2011 (the “Effective
Date”), by and between ABB Inc. (“ABB”) and ECOtality, Inc. (“ECOtality”), with
ABB and ECOtality each a “Party,” and collectively the “Parties.”  Under the
Framework Agreement, the Parties mutually agree as follows.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 3 of 15


1.
OVERVIEW



a.           This Framework Agreement sets forth the general terms for the
collaboration and strategic supplier relationship (the “Supplier Relationship”)
that ABB and ECOtality have agreed to implement between themselves and their
affiliated companies (“Affiliates,” with each of the Affiliates an “Affiliate”).


b.           Each Party is responsible for ensuring that its Affiliates are
aware of this Framework Agreement and act in accordance with its terms, to the
extent legally permissible.


c.           Although this Framework Agreement sets forth the general terms of
the Supplier Relationship, the Supplier Relationship will be effectuated via a
series of country/region-specific, definitive, written, mutually-executed
agreements (each an “Agreement,” and collectively the “Agreements”) between the
Parties and/or the appropriate Affiliate(s) of each Party.


d.           The Agreement for the North American market (“NAM”) shall be
executed on the Effective Date, concurrently with this Framework Agreement.


e.           The Supplier Relationship for any country/region shall only be
fully effective upon the execution of an Agreement between the Parties and/or
their respective Affiliate(s) for such country/region.


2.
BATTERY CHARGING SOLUTIONS COLLABORATION



a.           In NAM, as part of the Supplier Relationship, the appropriate NAM
Affiliates of ABB (the “ABB NAM Parties”) shall collaborate with ECOtality and
its Affiliates to further the development, expansion, and acceptance of
market-leading Battery Charging Solutions (as defined below in Section 3(a) (THE
SUPPLIER RELATIONSHIP)).  This collaboration (the “BCS Collaboration for NAM”)
shall be documented in the Agreement for NAM , and shall:


i)            Only apply to Battery Charging Solutions that incorporate, use or
rely on ECOtality’s Proprietary Technology and/or that provide the networking
functionality that ECOtality and its Affiliates have designed and operate,
associated with its “BLINK” trademark (the “BLINK Network Functionality,” with
Battery Charging Solutions that provide some or all of the BLINK Network
Functionality being referred to as “BLINK Network Products”); and


ii)           Include:

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 4 of 15


(a)           Support, between the parties to the Agreement for NAM (the “NAM
Parties”), for well designed and competitive Battery Charging Solutions; and


(b)           Efforts by the NAM Parties to expand Battery Charging Solutions
that use ABB Products and also provide the BLINK Network Functionality.


Furthermore, as part of the BCS Collaboration for NAM, the NAM Parties shall use
reasonable business efforts and their respective sales channels for the BCS
Collaboration for NAM.  Specifically, so long as there is no uncorrected
material default by ECOtality under the agreement for NAM (which is expressly
understood, to include, but is not limited to, any violation of Section 4(c)
(SPECIFIC TERMS AND CONDITIONS OF THE SUPPLIER RELATIONSHIP IN THE NORTH
AMERICAN MARKET) below), the ABB NAM Parties shall market the BLINK Network
Products in NAM as follows.


i)            The ABB NAM Parties will include BLINK Network Products and
ECOtality’s MicroClimates program in the applicable public relations, marketing
communications and sales training programs of the ABB Group in NAM;


ii)           ECOtality and its Affiliates will advise the ABB NAM Parties of
all of its utility contacts and customers and will endeavor to introduce the ABB
Group as part of ECOtality’s overall Battery Charging Solutions program for
utilities in conjunction with the BLINK Network Products;


iii)          ECOtality will provide, at its Tempe offices, an office for an ABB
Group coordination employee, who will be invited to participate in product and
sales meetings related to BLINK Network Products; and


iv)          NAM Parties shall provide, to each other and the STECO (as this
term is defined in Section 7 (a) (THE STEERING COMMITTEE) below), reasonable
monthly Contact Update Reports outlining when contacts are underway and what
potential opportunities may exist to allow for common action and resource
planning in relation to the BLINK Network Products.


b.           For all countries/regions other than NAM, the STECO will evaluate
whether or not a joint sales and marketing collaboration between the appropriate
Affiliates of each Party is to be implemented for BLINK Network Products in the
Agreements of each such country/region.


3.
THE SUPPLIER RELATIONSHIP



a.           ECOtality and its Affiliates design, manufacture, deliver, operate,
and service electric vehicle charging solutions (“Battery Charging
Solutions”).  For Battery Charging Solutions, ABB and its Affiliates (the “ABB
Group”) have the ability to supply ECOtality with components (“ABB Components”),
assemblies (“ABB Assemblies”), charging units (“ABB Charging Units”), and
systems (“ABB Systems”).  The ABB Components, the ABB Assemblies, the ABB
Charging Units, and the ABB Systems are each an “ABB Product,” and collectively
“ABB Products.”

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 5 of 15


b.           Under the Supplier Relationship, subject to:


i)            The terms, conditions and limitations of this Framework Agreement;


ii)           The ABB Products meeting the requirements of ECOtality and its
Affiliates for the Battery Charging Solutions; and


iii)          The ability of the ABB Group to supply the ABB Products to
ECOtality and its Affiliates without violating any preexisting requirement of
the ABB Group to the contrary,


ECOtality shall purchase from the ABB Group all ABB Products that can be
incorporated into its Battery Charging Solutions intended for “light-duty
on-road” vehicles, airport ground equipment, industrial vehicles, and industrial
applications (the “Specific Applications”).


c.           Under this Framework Agreement and the Agreements:


i)            ABB Components shall generally consist of:


- All commercial, industrial and residential electrical, electro-mechanical and
electronic control and conversion devices such as, but not limited to, loose
switches, circuit breakers, transformers, DIN-rail mounted products, power
electronics building blocks (PEBBs), empty enclosures, communications and
gateway devices, connectors and similar products that can be used in assemblies
made by a variety of panel builders,  Original Equipment Manufacturers (“OEMs”)
or purchased directly by distributors or end user customers for connection to
electricity distribution networks, regardless of applied voltages.


ii)           ABB Assemblies are generally defined as a collection of components
typically supplied by a systems integrator, panel builder, or OEM.  Examples of
ABB Assemblies include, but are not limited to:


(a)           Battery Charging Solution dispensing equipment pedestals, panels
or enclosures and related accessories for all levels of charging.


(b)           Power boxes (“Power Boxes”), also known as “charging engines,”
which are comprised of multiple components integrated into enclosures, for the
express purpose of conditioning and supplying electricity to dispensers.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 6 of 15


iii)         ABB Charging Units are defined as integrated products ready to be
connected to the grid and vehicle with all functionality and network, user, and
vehicle interfaces included; and consisting of ABB Assemblies and ABB Components
as defined above.  Examples of ABB Charging Units include, but are not limited
to:


(a)           AC Level 1 and Level 2 Chargers


(b)           DC Fast Chargers


iv)         ABB Systems shall generally consist of an ABB Charging Unit, or
several interconnected ABB Charging Units, together with the associated back-end
IT systems (such as billing systems), communications networks, and consumer
interfaces, including, but not limited to related commercial software and
applications, but excluding:


(x)           Utility systems commonly known as Feeder Automation systems and
Distribution Automation systems, and


(y)          Utility side integration activities that cannot be classified as
being an ABB Product.


v)           The proprietary technology of ECOtality and its Affiliates (the
“ECOtality Proprietary Technology”) shall generally include, without limitation,
any one or more of the following items.


(a)           Network communications systems, software and interfaces, and
combinations thereof;


(b)           Back office applications for data collection, customer interface
and network functionality;


(c)           Charging methods and programs;


(d)           Design and packaging features;


(e)           Cord, cord handles, and cord management systems; and


(f)           All BLINK Network Functionality.


For the avoidance of doubt, the ECOtality Propriety Technology, only extends to
items which incorporate, use or rely on any intellectual property (including,
without limitation, items covered by patents, copyrights, trademarks and the
like and information that is identified as confidential, proprietary or
protected as a trade secret) that are or shall be invented, developed, or
acquired (either via purchase or license) by ECOtality, except to the extent
that any such proprietary technology is:

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 7 of 15


(v)           Is the intellectual property a third party;


(w)           Owned by ABB and/or its Affiliates;


(x)           Licensed or sublicensed from ABB and/or its Affiliates;


(y)           Independently developed by ABB and/or its Affiliates;


(z)           Publicly available to ABB and/or its Affiliates, without
restriction and free of any charge (except for nominal ones), on or after the
time of disclosure by ECOtality and/or its Affiliates to ABB and/or its
Affiliates.


4.
SPECIFIC TERMS AND CONDITIONS OF THE SUPPLIER COLLABORATION IN THE NORTH
AMERICAN MARKET



a.           Under both the Framework Agreement and the Agreement for NAM, the
United States, Canada, and Mexico shall constitute NAM.


b.           The Parties intend that the specific Agreement for NAM shall be
developed by the appropriate Affiliate(s) of ABB and ECOtality and its
Affiliates using this Framework Agreement as a guide, and shall be executed
concurrently with the Framework Agreement, on the Effective Date.


c.           Subject to the other terms, conditions and limitations of this
Framework Agreement, under the Agreement for NAM, ECOtality and its Affiliates,
to the greatest extent possible, but without violation of any Federal, State or
local procurement regulations or other applicable laws, rules or regulations,
shall purchase or specify to others to purchase on their behalf ABB Products for
all Battery Charging Solutions where applicable, unless ECOtality or its
Affiliates can reasonably demonstrate that the ABB Products do not meet the
necessary design and performance specifications, quantity requirements, quality
requirements and/or delivery schedule requirements of ECOtality and its
Affiliates (the “ECOtality Requirements”).  Additionally, for each ABB Product
ordered by ECOtality or its Affiliates from ABB, whether it is an ABB Component,
ABB Assembly, ABB Charging Unit or ABB System, IF the pricing by ABB or its
Affiliates (including delivery and taxes) is five percent (5%) or more than the
pricing, including delivery and taxes, that ECOtality or its Affiliates either
has negotiated with, or can reasonably demonstrate would be available to
ECOtality and its Affiliates from, a third party not affiliated with the ABB
Group for an offering materially and technically equivalent to the ABB Product
in question, ECOtality and/or its Affiliates shall have no obligation to
purchase any such ABB Product from the ABB Group, although ECOtality and its
Affiliates may purchase any such ABB Product, if they so desire.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 8 of 15


d.           In NAM, the ABB Group will have the unrestricted right, subject to
the other terms, conditions and limitations imposed by the agreement for NAM, to
sell to NAM customers (“NAM Customers”) ABB Components, ABB Assemblies and ABB
Charging Units which do not incorporate any BLINK Network Products or any of
ECOtality’s Proprietary Technology.  For the avoidance of doubt, this right of
the ABB Group does not extend to ABB Systems (whether or not they incorporate
any BLINK Network Products or any of ECOtality’s Proprietary Technology), and
the term NAM Customers shall mean parties not affiliated with ECOtality or its
Affiliates who are located (or have offices or facilities) in NAM and parties
not affiliated with ECOtality or its Affiliates without offices or facilities in
NAM who the ABB Group parties to the Agreement for NAM reasonably know
incorporate or intend to incorporate any of ABB Products sold to them into their
products marketed in NAM.


e.           In NAM, so long as there is no uncorrected material default by
ECOtality under the Agreement for NAM (which is expressly understood, to
include, but is not limited to, any violation of Section 4(c) (SPECIFIC TERMS
AND CONDITIONS OF THE SUPPLIER RELATIONSHIP IN THE NORTH AMERICAN MARKET)
above), the ABB Group will not design, produce, market, or sell any ABB System
which competes with the network system capabilities of any BLINK Network
Products.


f.            In NAM, ECOtality and its Affiliates will have the exclusive right
to sell BLINK Network Products for the Specific Applications, at any charging
level.  However, BLINK Network Products that use two (2) or more ABB Products
will be co-branded with the ABB Group, in a manner agreed upon by the STECO and
documented in the Agreement for NAM.  For the avoidance of doubt, ECOtality and
its Affiliates have the non-exclusive right to sell ABB Assemblies and ABB
Charging Units for other Battery Charging Solution applications besides the
Specific Applications in NAM.


g.           In the Agreement for NAM, ECOtality shall ensure that the ABB Group
has a right of first refusal to supply, on the same terms as provided in this
Framework Agreement, current and future ABB Products for all current and future
Battery Charging Solutions products and offerings developed by ECOtality and its
Affiliates.


h.           The commercial terms for any sale of ABB Products to ECOtality and
its Affiliates under the Agreement for NAM shall be generally consistent with
the relevant ABB Group’s general terms and conditions for sale for the
associated ABB Product.  For example, the “ABB Inc. ‘General Terms and
Conditions of Sale’,” attached below as Exhibit A (GENERAL TERMS AND CONDITIONS
OF SALE), shall apply to ABB Products, to the extent those terms and conditions
are not inconsistent with specific provisions of the Agreement for NAM.


5.
GENERAL TERMS AND CONDITIONS OF THE SUPPLIER RELATIONSHIP



The following shall apply to each Agreement, to the greatest extent legally
permissible.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 9 of 15


a.           No Affiliate of the ABB Group shall be required to accept any order
for any ABB Product under any Agreement, if, in the reasonable opinion of
the Affiliate of the ABB Group, it would be unable to meet the ECOtality
Requirements.  If the ABB Group is unable to meet the ECOtality Requirements for
any of the ABB Products, ECOtality shall notify the STECO of such inability in
writing.  Thereafter, ECOtality and its Affiliates shall be under no obligation
to purchase the non-conforming ABB Product under the associated Agreement;
provided that in the event that, thereafter, ABB notifies the STECO, in writing,
of the ABB Group’s ability to fulfill the associated ECOtality Requirements for
the ABB Product, then unless ECOtality reasonably determines that the ABB
Product does not fulfill the associated ECOtality Requirements, ECOtality shall
again have the obligation to purchase the ABB Product, subject in any event,
however, to any alternative supply arrangements that ECOtality may have entered
into with respect to the non-conforming ABB Product until the end of the term of
such alternative supply arrangements.


b.           For the avoidance of doubt, ECOtality and its Affiliates shall have
the right to make all sourcing decisions for components or other items in a
Battery Charging Solution that are not ABB Products.


c.            If the STECO unanimously agrees to implement the Supplier
Relationship in a country/region, then the Agreement for NAM shall be used as
basis for any such Agreement, but only to the extent:


i)             Legally-permissible for that country/region;


ii)            Unanimously permitted by the STECO; and


iii)           Consistent with this Framework Agreement.


d.           Each Agreement shall have a five (5) year term wherever legally
permissible.


e.           All extensions of any Agreement shall be via a written,
mutually-executed amendment to the Agreement.


f.            To the extent applicable to ABB Products, the ABB Group shall have
the first right of refusal to participate in ECOtality's MicroClimate
initiatives in each country/region.


g.           Globally, and in each country/region where there is an Agreement,
the appropriate Affiliates of ABB and ECOtality shall collaborate on relevant
industry standards committees and working groups related to Battery Charging
Solutions utilizing ABB Products.


h.           In each Agreement, the STECO’s decisions will govern the joint
sales and marketing collaboration of the parties to each such Agreement.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 10 of 15


6.
SPECIFIC COUNTRIES/REGIONS



a.           For the China Market (the “China Market”):


i)            ECOtality agrees that, except to the extent provided in the Master
Overhead Joint Venture Agreement dated September 15, 2009, between ECOtality and
Shenzen Goch Investment Ltd., as amended, neither it nor any of its Affiliates
shall form any strategic supplier relationship with respect to the China Market
with any entity that is not an Affiliate of the ABB Group for six (6) months
from the Effective Date (the “China Market Period”).


ii)           The Agreement for the China Market shall be developed by the STECO
using commercially-reasonable, good faith efforts, this Framework Agreement, and
the Agreement for NAM (as is appropriate).


iii)           If the Agreement for the China Market is not mutually acceptable
to, and executed by the appropriate affiliates of, each of the Parties before
the end of the China Market Period, thereafter, the Parties and their affiliates
will have no obligation to implement the Supplier Relationship in the China
Market.


b.           For All Other Countries/Regions:


i)            The Agreements for all other countries/regions, outside of NAM and
the China Market, shall be developed by the STECO in a timely manner, using
commercially-reasonable good faith efforts, this Framework Agreement, and the
Agreement for NAM (as is appropriate).


ii)           In any country/region for which there is no effective Agreement
between the appropriate Affiliates of the Parties:


(a)           The sale of any products marketed by ECOtality, including Battery
Charging Solutions, will not be governed by this Framework Agreement;


(b)           ECOtality and its Affiliates shall have no obligation to purchase
any ABB Products; and


(c)           No Affiliate of the ABB Group shall have any obligation to fulfill
any purchase orders for the ABB Products from ECOtality and its Affiliates.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 11 of 15


7.
THE STEERING COMMITTEE



a.           For the Supplier Relationship, the Parties shall form a Steering
Committee (the “STECO”), on the Effective Date to implement this Framework
Agreement and advise the Parties and their Affiliates on the Supplier
Relationship.


b.           The rights, duties and procedures of the STECO, and of the Parties
with respect to the STECO, shall be documented in a mutually acceptable,
executed, written memorandum of understanding (the “STECO MOU”).


c.           The STECO shall be comprised of three (3) representatives from each
Party and/or its affiliates, with each representative entitled to one (1) vote
on all matters requiring action by the STECO.  Unless otherwise stated in this
Framework Agreement, actions of the STECO shall be approved by a simple majority
vote.


d.           Generally, the STECO will provide guidance to the Parties and their
Affiliates on how to implement the Supplier Relationship in each country/region
where the Parties are currently doing business or intend to do business, and
resolve concerns about the Supplier Relationship raised by either Party or any
of its Affiliates.


e.           For each specific country/region, the STECO will commence formal
consideration of a Supplier Relationship strategy for each such specific
country/region upon the request of either Party.  If the STECO does not reach
unanimous agreement on the strategy for a country/region and on the form of the
Agreement for that country/region within six (6) months of the commencement of
the STECO’s formal consideration of the country/region, thereafter neither ABB
and its Affiliates nor ECOtality and its Affiliates have any obligation to form
a Supplier Relationship for that country/region.


f.            The STECO shall meet at least every quarter.


g.           The STECO shall review pricing and supply arrangements on a
quarterly basis for the Agreement for NAM.


h.           At each quarterly meeting of the STECO, the STECO shall consider
whether the scope of the Agreement for NAM should be expanded, based upon the
STECO’s expectations for Battery Charging Solutions and ABB Products in NAM.  If
the STECO unanimously determines that the scope of the Agreement for NAM should
be expanded, the NAM Agreement shall be promptly amended by the appropriate
parties.


i.            The STECO shall terminate at the end of the Framework Agreement.

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 12 of 15


8.
OTHER CONCERNS



a.           Neither Party is aware of any customer or business partner
relationships which would prohibit it from entering into this Framework
Agreement or prevent it from executing any Agreement.


b.           To the extent that legal requirements, including, but not limited
to laws with respect to restraints on competition, prevent either Party and
their Affiliates from incorporating the provisions of this Framework Agreement
into any Agreement, the Parties and their Affiliates shall fully comply with any
such legal requirements in drafting the Agreement.


c.           To the extent that this Framework Agreement or any Agreement
violates any existing or future legal requirement, the nonperformance by the
affected Party or its Affiliates is fully excused and this Framework Agreement
and/or the Agreement (as may be applicable) shall be promptly amended by the
appropriate entities to address the violation.  If no mutually satisfactory,
commercially reasonable amendment can be made to this Framework Agreement or the
Agreements (as may be applicable), the Supplier Relationship in such
country/region shall be immediately terminated.


d.           The failure to exercise a right or delay in exercising a right or
remedy provided in this Framework Agreement or by law does not constitute a
waiver of the right or remedy or a waiver of other rights or remedies.  A waiver
of a breach of any of the terms of this Framework Agreement or of a default
under this Framework Agreement does not constitute a waiver of any other breach
or default and shall not affect the other terms of the Framework
Agreement.  Similarly, a waiver of a breach of any of the terms of this
Framework Agreement or of a default under this Framework Agreement will not
prevent a Party from subsequently requiring compliance with the waived
obligation.


e.           The Parties acknowledge that the Framework Agreement does not grant
any intellectual property rights to their respective intellectual property to
the other Party.


f.           The relationship of the Parties is that of independent parties
dealing at arm’s length and nothing in this Agreement shall be construed so as
to constitute any kind of partnership, joint ventures, or agency.  Accordingly,
neither Party nor their Affiliates is authorized to represent the other, except
as expressly stated in the Framework Agreement.


9.
CONFIDENTIALITY



The terms of this Framework Agreement are considered confidential and
proprietary by the Parties and shall not be disclosed by any Party to a third
party, excluding its affiliates, agents, advisors, lenders, and insurers,
without the other Party’s prior written authorization, except as may be required
by applicable law (including, without limitation, securities laws with respect
to the disclosure of material information).

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 13 of 15


10.
CHOICE OF LAW



This Framework Agreement shall be governed by and subject to the laws of the
State of New York.


11.
TERM



This Agreement shall terminate five (5) years from the Effective Date, but may
be terminated by either Party for “cause.”


12.
THE ENTIRE AGREEMENT



This Framework Agreement


i)            Contains the entire agreement and understanding among the Parties
as to the subject matter of this Framework Agreement;


ii)           Supersedes in their entirety any and all previous communications
among the Parties; and


iii)          Shall only be modified in writing by the Parties.


 

 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 14 of 15


IN WITNESS WHEREOF, the Parties have entered into this Framework Agreement as of
the date first written above.



 
ABB Inc.
       
By:
         
Name:
         
Title:
         
By:
         
Name:
         
Title:
         
ECOtality, Inc.
       
By:
         
Name:
         
Title:
 



ABB GROUP BUSINESS AREA ACKNOWLEDGEMENT
 
This Framework Agreement has been reviewed by the DM and the LP Business Areas
of the ABB Group and its terms unconditionally accepted.

 
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 
(Acting for DM)
 
(Acting for LP)


 

--------------------------------------------------------------------------------

 
 
ABB/ECOtality Collaboration and Strategic Supplier Relationship Framework
Agreement
January 10, 2011 – EXECUTION VERSION
Page 15 of 15
 
EXHIBIT A – GENERAL TERMS AND CON)DITIONS OF SALE


“Form 50-490” -
 

--------------------------------------------------------------------------------

